PER CURIAM:
This is an appeal from an order of the United States District Court for the Southern District of New York, Charles Haight, Judge, granting the plaintiffs’ motion for a preliminary injunction prohibiting the defendants from implementing and enforcing Article 19 of New York City’s Traffic Rules and Regulations, as revised, and from an order denying defendants’ subsequent motion pursuant to Fed.R.Civ.P. 59(e) to limit the scope of the injunction. The order denying the Rule 59(e) motion is affirmed; the order granting a preliminary injunction is affirmed substantially for the reasons given by Judge Haight in his lengthy opinion, reported at 654 F.Supp. 1521 (S.D.N.Y.1987).